PER CURIAM.
To warrant a new trial in this case the practice requires not only that the newly-discovered evidence be material, and that it has been discovered since the trial, but that the evidence could not, by the exercise of reasonable diligence, have been sooner discovered; and that it is so decisive in character as to make it appear with reasonable certainty that on another trial it would change the result. The defendants did not present a case bringing them within the rule stated, and no error was committed by the court below in denying their motion. The order appealed from must be affirmed, with costs.